Case 1:19-cv-01080-RM-MEH Document 110 Filed 06/10/20 USDC Colorado Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO
                                 Magistrate Judge Michael E. Hegarty

  Civil Action No:         19-cv-1080-RM-MEH                                     Date: June 10, 2020
  Courtroom Deputy:        Christopher Thompson                                  FTR: A 501

  Parties:                                                       Counsel:

  POPSOCKETS, LLC,                                               Matt Groves
                                                                 Rajeev Adlakha

       Plaintiff,

  v.

  LORA SUZANNE WILCOX,                                           Pro Se
  BRADLEY JAMES WILCOX,

       Defendant.


                            COURTROOM MINUTES/MINUTE ORDER
                                  STATUS CONFERENCE

  Court in session:        1:33 p.m.

  Court calls case. Appearances of counsel and Pro Se parties by telephone. The parties and the
  Court discuss the current status of the case.

  Discussion held regarding the data in question retrieved by the Plaintiff from the Defendants’
  Amazon account. Plaintiff is still requesting information regarding complaints and customer
  feedback.


  ORDERED: Plaintiff shall provide the Defendants with all the information retrieved from the
           Defendants’ Amazon account, for which the Plaintiff was given access and
           permissions to the sales data, by Monday, June 15, 2020.

                    Defendants shall supplement their discovery responses, as stated on the record,
                    pursuant to Plaintiff’s request of production number five (5) all documents
                    regarding Popsockets’ products and any the issues, allegations, denial of claims, or
                    defenses in this action including blogs or posts made by the Defendants. The
                    Defendant shall provide all their communications with Popsockets and purchases
                    History. Defendant is given two (2) weeks to provide the proper responses to
                    the Plaintiff.
Case 1:19-cv-01080-RM-MEH Document 110 Filed 06/10/20 USDC Colorado Page 2 of 2




                   Defendants agree to participate in depositions for the dates of July 16-17, 2020.

                   Plaintiff’s access and permissions to the Defendants’ Amazon account are now
                   lifted. Plaintiff is granted leave to file a motion to be given access again if they
                   believe there is more information that needs to be obtained.



  Court in recess:          2:26 p.m.               Hearing concluded.
  Total in-court time:      0:53
  *To obtain a transcript of this proceeding, please contact Patterson Transcription Company at (303) 755-4536 or AB
  Litigation Services at (303) 629-8534.
